Name: Commission Regulation (EEC) No 742/87 of 16 March 1987 concerning the stopping of fishing for cod by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 17. 3 . 87 Official Journal of the European Communities No L 75/5 COMMISSION REGULATION (EEC) No 742/87 of 16 March 1987 concerning the stopping of fishing for cod by vessels flying the flag of Germany forming part of the NAFO Convention Area and falling outside the sovereignty or jurisdiction of Canada, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 4027/86 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 4030/86 (3) allo ­ cates among the Member States the 1987 catch quotas in the Canadian fishery zone available to the Communtiy under the Fisheries Agreement between the European Economic Community and the Government of Canada (4) ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of that part of NAFO divisions 2 J and 3 KL which falls within the fisheries jurisdiction of Canada by vessels flying the flag of Germany or registered in Germany have reached the limit imposed by Regulation (EEC) No 4030/86 ; and whereas it is therefore necessary for catches of cod by those vessels in those waters under that Regulation to be prohibited ; whereas Germany has prohibited fishing for this fish as from 6 March 1987 ; whereas it is therefore necessary to abide by that date ; Whereas, however, this prohibition is without prejudice to the fishing possibilities of Community vessels in waters HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in that part of NAFO divisions 2 J and 3 KL which falls within the fisheries jurisdiction of Canada by vessels flying the flag of Germany or registered in Germany are deemed to have exhausted the allocation available to Germany by virtue of Regulation (EEC) No 4030/86 . Fishing for cod in the abovementioned area under Regu ­ lation (EEC) No 4030/86 by vessels flying the flag of Germany or registered in Germany is prohibited, as well as the retention on board, the transhipment and the landing of such fish captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 6 March 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 March 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 220, 29 . 7 . 1982, p. 1 . 0 OJ No L 376, 31 . 12. 1986, p. 4. K) OJ No L 376, 31 . 12 . 1986, p. 31 . (4) OJ No L 379, 31 . 12 . 1981 , p . 54 .